Citation Nr: 0715780	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-10 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel
INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983, from August 1990 to June 1991 and from October 1995 to 
July 1997.  He has additional unverified service in the Army 
Reserve and Alabama National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board remanded the veteran's case in June 2006 and it was 
returned to the Board in February 2007.  The veteran 
submitted additional evidence that was received at the Board 
in April 2007.  The agency of original jurisdiction will have 
an opportunity to review this evidence on remand.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted his current claim in December 2000 and 
is seeking to establish entitlement to service connection for 
PTSD and depression.  The veteran contends he experienced 
several stressful events that occurred during his period of 
active service in the Persian Gulf between August 1990 and 
April 1991.  

The veteran has several periods of active military service.  
He originally served on active duty from June 1979 to June 
1983.  He later had service with either the Alabama National 
Guard or Army Reserve, to include active duty in support of 
Operations Desert Shield/Desert Storm from August 1990 to 
June 1991.   Finally, the veteran had a later period of 
active service between October 1995 to July 1997.  He 
received an other than honorable discharge in lieu of trial 
by court martial for his latter period of service.  

The only service medical records (SMRs) associated with the 
claims folder are for the veteran's latter period of service 
from 1995 to 1997.  The SMRs for the veteran's period of 
active duty from 1979 to 1983 and his active duty service in 
the Persian Gulf, from August 1990 to April 1991, are not 
included.  Those records, and any other SMRs relating to his 
service in the National Guard and/or Reserve must be obtained 
and associated with the claims folder unless there is a 
determination that they cannot be found.  

Further, the veteran's military service has not been 
verified.  Doing so may help in the pursuit of medical 
records from the proper source.  The veteran originally 
submitted a claim for benefits in April 1997, when he was 
still on active duty.  He reported his first period of 
service from 1979 to 1983 on his VA Form 21-526.  He also 
listed service with the Alabama National Guard from 1989 to 
1992.  

A review of the personnel records obtained in the current 
claim shows that the veteran listed service in the Army 
Reserve, from May 1994 to May 1995, when he was making his 
application to reenlist in the active Army in 1995.  This 
information was contained on a DD Form 398, Statement of 
Personal History.  There is a conditional release from a 
National Guard/Reserve Component form, dated in April 1995, 
that reports the veteran's enlistment in August 1990 and the 
effective date of his release to join the Army is given as 
April 1995.  It is not clear if the veteran served in the 
Alabama National Guard or Army Reserve during that time as 
the form indicates the member's unit as a Reserve unit in 
Montgomery, Alabama.  Accordingly, in attempting to retrieve 
any records requests should be made for both National Guard 
and Reserve records unless it can be established what 
component the veteran served in from 1990 to 1995.

The veteran served with a water purification unit during his 
service in the Persian Gulf.  He testified at a Travel Board 
hearing in December 2005 that he was not involved in combat.  
He said that his unit did not engage the enemy or receive 
fire from the enemy.  The veteran testified about seeing 
wounded and dead prisoners of war (POWs).  He also testified 
that he witnessed the digging of a trench grave and bodies 
being pushed into it.  He testified about hearing SCUD 
missiles and feeling their impact, although they were not 
close to his unit.  He said that the alert siren would go off 
and they would have to put on their protective gear and stay 
in bunkers until the all clear was given.  He said the alerts 
caused him great fear.

The veteran also submitted several written statements wherein 
he repeated his stressors of seeing injured and dead POWs and 
having to go on alert in protective gear because of the SCUD 
missiles.  

The RO attempted to corroborate the veteran's stressors with 
the U. S. Army and Joint Services Records Research Center 
(JSRCC) (formerly the Center for Unit Records Research 
(CURR)) in January 2004.  The request asked if the veteran's 
unit came under SCUD attack.  The request also asked if the 
veteran's unit was tasked with supporting efforts for moving 
and caring for captured POWs.

The JSRCC responded in December 2004.  The JSRCC confirmed 
that the location of the veteran's unit was not subject to 
direct attack by SCUD missiles.  The response did state that, 
prior to a more area specific warning system being in place, 
units throughout the theater of operations went to their 
available protective areas during the early SCUD missile 
alerts.  In regard to POWs, the response said that they were 
unable to verify the veteran's unit's involvement in the 
support and movement of captured Iraqi troops.

A review of the veteran's statements and testimony shows that 
he did not actually claim his unit was responsible for the 
POWs but rather that he saw wounded and dead POWs.  The JSRCC 
response regarding the alerts supports the veteran's 
contentions of his having to dress in his protective gear and 
remain on alert until the all clear signal was given.  

The veteran originally submitted a claim for disability 
compensation benefits in April 1997.  He reported that he was 
hospitalized at the VA medical center (VAMC) in Tuskegee, 
Alabama, at that time.  In later statements he said that he 
was first treated for his depression and PTSD at the VAMC in 
1992.  (Transcript p. 6).  The AMC attempted to obtain the 
records from 1991 on a prior remand.  The Tuskegee VAMC 
provided only one record from December 1991.  There were no 
additional records from that time forward provided although 
the veteran said he was an inpatient in April 1997.  

The veteran was afforded a VA general medical examination in 
August 1998.  The examiner said that the veteran was last 
hospitalized at the Tuskegee VAMC in February 1998.  The 
examiner also referred to a prior period of hospitalization 
from October to December 1997.  A section of the report 
entitled "psychiatric" noted that psychiatric disabilities 
were significant for the history of PTSD and depression since 
1990.  The entry goes on to refer the reader to the 
"psychiatric report" when it becomes available.  It is not 
clear if this meant the veteran was to have a psychiatric 
examination or if there was to be an addendum.  There is no 
additional psychiatric report of record from that time.  The 
veteran was given diagnoses of PTSD and depression on the 
examination report.  

There are VA discharge summaries from Tuskegee dated in 
December 1997 and March 1998.  The discharge diagnoses did 
not include PTSD or depression.  Thus it appears likely there 
are missing records for the period from 1992 to 1998.  
Another attempt to secure the records must be made.

Finally, the veteran was afforded a VA examination in 
December 2001 prior to the development of his claimed 
stressors.  He received a diagnosis of PTSD that the examiner 
said was related to the veteran's Gulf War experiences.  Upon 
completion of the necessary development, the veteran should 
be afforded a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his PTSD 
and depression since August 2004.  After 
securing the necessary release(s), the RO 
should obtain these records.  Another 
request to VAMC Tuskegee for records from 
1991 to 1998 should be made.  

2.  The veteran should also be requested 
to provide any additional information 
regarding his claimed stressors that he 
can, particularly where he was located 
when he observed the POWs and the 
approximate date(s).  He should also be 
advised that he can submit other forms of 
evidence to corroborate his stressors to 
include statements from other members of 
his unit at that time.  

3.  Even if the veteran fails to provide 
the requested information, the RO should 
make the necessary requests for records 
for the veteran's SMRs for service in the 
Alabama Army National Guard and the Army 
Reserve as needed.  His SMRs for all 
periods of service should be sought.  If 
they are not available, that fact must be 
documented in the claims folder.  
38 C.F.R. § 3.159(e) (2006).

4.  The RO should prepare a new request 
to the JSRCC, citing to the veteran's 
claimed unit and events at that unit, 
specifically that the veteran witnessed 
wounded and dead POWs.  The JSRCC should 
be asked if it is possible to identify if 
the veteran's unit would have come into 
contact with POWs as claimed by the 
veteran, even if not providing direct 
support or movement of the POWs.  He has 
stated that this was a large compound 
with thousands of POWs.  The JSRCC should 
also be asked to verify if the veteran 
would have witnessed the preparation of a 
mass grave and burial of dead Iraqi 
soldiers as he described in his 
testimony.  (Transcript pp. 3-4).

5.  After completing all the development 
actions requested above, the veteran 
should be afforded a VA psychiatric 
examination.  The claims folder, and a 
copy of this remand, must be reviewed by 
the examiner as part of the overall 
examination.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  (The examiner is 
advised that the veteran has received 
multiple diagnoses of PTSD and 
participated in both outpatient and 
inpatient PTSD program; however, these 
were based on treatment protocols and did 
not include any corroboration of his 
claimed stressors).  Regarding the PTSD 
claim, the examiner is requested to 
review the summary of stressors to be 
provided and included in the claims 
folder.  This would include the veteran's 
having to dress in his protective gear 
and seek shelter when the missile alert 
was sounded.  The examiner should 
consider these events for the purpose of 
determining whether exposure to an in-
service stressor has resulted in PTSD.  
The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be 
established.  

In addition, if there is a current 
diagnosis of depression, the examiner is 
requested to provide an opinion as to 
whether there is at least a 50 percent 
probability or greater that that any 
currently diagnosed depression is related 
to any incident of the veteran's military 
service.  

The report of examination should include 
the complete rationale for all opinions 
expressed.

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



